               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                     Case No. 97-CR-98-14-JPS-JPS
 v.

 HARVEY E. POWERS,
                                                                      ORDER
                       Defendant.


       On March 30, 2021, Defendant filed a pro se motion for

compassionate release, along with a plethora of exhibits. (Docket #2241,

#2242). Shortly thereafter, the Court referred this matter to Federal

Defender Services (“FDS”). (Docket #2244). On April 21, 2021, the Court

granted FDS’s request for additional time to review Defendant’s

submissions. (Docket #2245, #2246).

       Now before the Court is a letter from FDS, indicating that it believes

that Defendant’s March 30, 2021 motion is ready for a response from the

Government. (Docket #2248 at 1). According to FDS, if the Government

objects to Defendant’s motion, FDS will work with Defendant on any reply

brief to such objection. (Id. at 1–2). In light of the foregoing, further briefing

will proceed as follows:

1.     The Government shall have fourteen (14) days in which to respond

       to Defendant’s motion.

2.     FDS may submit a reply brief, if any, within fourteen (14) days of the

       Government’s response.




 Case 2:97-cr-00098-JPS Filed 04/30/21 Page 1 of 2 Document 2249
      Accordingly,

      IT IS ORDERED that the Government shall submit a response

within fourteen (14) days; and FDS may submit a reply, if any, within

fourteen (14) days of the Government’s response.

      Dated at Milwaukee, Wisconsin, this 30th day of April, 2021.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                            Page 2 of 2
 Case 2:97-cr-00098-JPS Filed 04/30/21 Page 2 of 2 Document 2249
